Name: 2006/838/EC: Decision of the European Parliament of 27Ã April 2006 on the discharge for the implementation of the budget of Eurojust for the financialÃ yearÃ 2004
 Type: Decision
 Subject Matter: budget;  European construction
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/112 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the discharge for the implementation of the budget of Eurojust for the financial year 2004 (2006/838/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of Eurojust for the financial year 2004 (1),  having regard to the Court of Auditors' report on the annual accounts of Eurojust for the financial year 2004, together with Eurojust's replies (2),  having regard to the Council's recommendation of 14 March 2006 (5972/2006  C6-0093/2006),  having regard to the EC Treaty, in particular Article 276 thereof, and the EU Treaty, in particular Article 41 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Decision 2002/187/JHA of 28 February 2002 setting up Eurojust with a view to reinforcing the fight against serious crime (4), and in particular Article 36 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0092/2006), 1. Grants discharge to the Administrative Director of Eurojust for the implementation of Eurojust's budget for the financial year 2004; 2. Sets out its comments in the resolution below; 3. Instructs its President to forward this decision and the resolution that forms an integral part of it to the Administrative Director of Eurojust, the Council, the Commission and the Court of Auditors and to have them published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 269, 28.10.2005, p. 33. (2) OJ C 332, 28.12.2005, p. 68. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 63, 6.3.2002, p. 1. Decision as amended by Decision 2003/659/JHA (OJ L 245, 29.9.2003, p. 44). (5) OJ L 357, 31.12.2002, p. 72. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3).